[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this limited contested dissolution matter, there are two minor children issue of an almost 13 year marriage.
The court having heard the parties and applied Sections46b-81 and 82 of the General Statutes, concludes that it has jurisdiction in the matter and the marriage has broken down CT Page 6672 irretrievably. It is therefore dissolved.
The following orders are found to be fair and equitable:
1. Custody of the minor children is awarded to; the plaintiff-wife with rights of reasonable visitation in the defendant-husband.
2. Child support is ordered at the rate of $65 per child per week.
3. The plaintiff is awarded $310 lump sum alimony, payable immediately. She is also awarded $20 per week alimony. This periodic alimony and the child support order are subject to review upon the defendant's return to employment and/or a resumption of his worker's compensation payments. The defendant is ordered to notify the plaintiff of the occurrence of either event.
4. The plaintiff is awarded $1500 counsel fees, payable in 60 days.
5. The defendant shall pay the joint debts of the parties, these being the debts listed on each party's affidavit but excluding the wife's medical bills which shall be her responsibility.
6. As to personalty, the defendant has agreed to return to the plaintiff the items requested and the plaintiff will return to the defendant his butcher knives and shotgun.
7. Each party shall, upon becoming employed, obtain such health insurance as may be available at his or her place of employment for the benefit of the minor children.
Reflected in the above orders is the court's perception that this defendant has been deceptive and less than candid as to his finances and that he is doing little to return to work by addressing his alleged disability.
ANTHONY V. DeMAYO, Judge